11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

In re Two Thousand Nine                    * Original Mandamus Proceeding
Hundred and Eleven Dollars
and Twenty Five Cents U.S.
Currency and Jerry Dewitt Smith,

No. 11-14-00331-CV                        * February 19, 2015

                                           * Per Curiam Memorandum Opinion
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

       This court has considered Relator’s petition for writ of mandamus and
concludes that the petition for writ of mandamus should be denied. Therefore, in
accordance with this court’s opinion, the petition for writ of mandamus is denied.